                      Case 1:19-cr-00646-AJN Document 65
                                                      64 Filed 10/02/20
                                                               10/01/20 Page 1 of 1

                                                 THE LAW OFFICE OF
                                        JAMES A. SCHIFF, ESQ.
                                                261 MADISON AVENUE
                                                      12TH FL.
                                                NEW YORK, NY 10016
    JAMES A. SCHIFF
                                                                                                       P (212) 362-5600
    MEMBER OF THE NEW YORK
                                                                                                       F (212) 260-6918
    FEDERAL AND STATE BARS                                                                        jschiff@schiffesq.com



                                                                          October 1, 2020

             MOTION TO CONTINUE BAIL
             VIA ECF

             Honorable Alison J. Nathan                                                 10/2/20
             United States District Judge
             Southern District of New York
             40 Foley Square
             New York, New York 10007

                              Re: United States v. Osama Ahmed Abdellatif El Mokadem,
                              a/k/a “Armin De Goorte,” 19 Cr. 646 (AJN)

             Dear Judge Nathan:

                      The defense, on the above-referenced matter, writes to request that the Court
               continue Defendant’s current bail status.

             As the Court is aware, one of the conditions of defendant’s release included revisiting the
             need for bail if sentencing did not go forward within 90 days. (ECF No. 55). The
             defense respectfully requests a continuation of the defendant’s current bail status for the
             viable reasons previously stated, and because the defendant has shown, by fully
             complying with Pretrial Services and the current bail conditions, that he is not likely to
             flee or pose a danger to the safety of the community.

                   The Government has advised that they do not oppose a continuation of
             Defendant’s current bail status at this time.


The Defendant's current                                   Respectfully,
bail status is hereby                       10/2/20
continued until sentencing.
SO ORDERED.
                                                          /s/ James Schiff
                                                          Attorney for Defendant
                                                           (212) 378-4326
             cc: Andrew Rohrbach, AUSA
